Exhibit 10.1
 
AMENDMENT TO AGREEMENT AND PLAN OF MERGER


This Amendment to Agreement and Plan of Merger (this “Amendment”), dated as of
August 15, 2011, is made and entered into by and among Hampshire Group, Limited,
a Delaware corporation (“Parent”), RG Merger Sub, S.A., a Honduran sociedad
anonima and a wholly owned subsidiary of Parent (“Merger Sub”), Rio Garment S.
de R.L., a limited liability company organized under the Laws of the Republic of
Honduras (the “Company”), and BGY II, LLC, a Delaware limited liability company
in its capacity as the Equityholders’ Representative.


Capitalized terms used in this Amendment but not otherwise defined herein shall
have the meanings assigned to them in the Agreement (as defined below).


WHEREAS, Parent, Merger Sub, the Company, the Equityholders’ Representative and
each of the Equityholders set forth on Schedule I to the Agreement entered into
an Agreement and Plan of Merger, dated as of June 13, 2011 (the “Agreement”);
and


WHEREAS, the Parties desire to amend the Agreement pursuant to Section 13.6
thereof.


NOW THEREFORE, in consideration of the foregoing and the mutual covenants, and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:


1.           Amendment to the Agreement.  Effective as of the date of this
Amendment, the Agreement shall be amended as follows:
 
(a)           Section 12.1 thereof shall be amended to replace “August 15, 2011
(“Outside Date”)” with “August 31, 2011 (“Outside Date”); provided, that the
Outside Date shall be automatically extended for 30 days if, on the Outside
Date, the publication, registration or other statutory requirements under
Honduran law to consummate the Merger have not been completed but each of the
other conditions to the Closing set forth in Article X has been satisfied or
waived (other than those conditions that can only be satisfied as of Closing) or
remains capable of satisfaction;”
 
2.           Binding Effect.  This Amendment shall be binding upon and inure
solely to the benefit of each party to the Agreement and its successors and
permitted assigns.
 
3.           Severability.  In the event that any provision of this Amendment is
declared by any court or other judicial or administrative body to be null, void
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Amendment shall remain in full
force and effect.
 
4.           Integration.  The provisions set forth in this Amendment shall be
deemed to be and shall be construed as part of the Agreement to the same extent
as if fully set forth verbatim therein.  In the event of any variation or
inconsistency between any provision contained in this Amendment and any
provision contained in the Agreement, the provision contained herein shall
govern.  All references in the Agreement or any other agreements, instruments
and documents executed and delivered in connection therewith to the “Agreement”
shall be deemed to refer to the Agreement as amended hereby.
 
 
1

--------------------------------------------------------------------------------

 
 
5.           Governing Law.  This Agreement shall be construed, performed and
enforced in accordance with, and governed by, the laws of the State of Delaware,
without giving effect to the principles of conflicts of laws thereof.
 
6.           No Other Amendments.  Except as expressly amended or modified
hereby, the terms and conditions of the Agreement shall continue in full force
and effect.
 
7.           Counterparts.  This Amendment may be executed by the Parties in one
or more counterparts or duplicate originals, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.  Any facsimile copies hereof or signature hereon shall, for
all purposes, be deemed originals.  The exchange of a fully executed Amendment
(in counterpart or otherwise) by electronic transmission in PDF format or by
facsimile shall be sufficient to bind the Parties.
 




[Signatures on next page.]
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, or have executed this
Amendment in their individual capacities, as applicable, as of the date first
above written.
 
 

 
PARENT:
HAMPSHIRE GROUP, LIMITED


By  /s/ Heath L. Golden  
Name: Heath L. Golden
Title: President and Chief Executive Officer 




MERGER SUB:
RG MERGER SUB, S.A.


By /s/ Heath L. Golden
Name: Heath L. Golden
Title:  Chairman and President
 
 
COMPANY:
RIO GARMENT S. DE R.L.


By /s/ Scott Rusczyk
Name: Scott Rusczyk
Title: President  



EQUITYHOLDERS’ REPRESENTATIVE:
BGY II, LLC


By /s/ Paul Buxbaum 
Name:  Paul Buxbaum
Title: Member

 
 
 
 
 
3